DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     HOWELL MARITAL TRUST,
                           Appellant,

                                    v.

                       ROBERT G. ROSKAMP,
                            Appellee.

                              No. 4D19-3951

                              [May 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE12-028604.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Brent A.
Gordon of The Gordon Law Firm, P.A., Lutz, for appellant.

    Raymond L. Robin of Keller Landsberg, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.